Exhibit 10.1

2006 DIRECTOR COMPENSATION PACKAGE

On March 31, 2006, the Board of Directors of Radiant Systems, Inc. (the
“Company”) approved a new compensation package for the members of the Board of
Directors and its committees that will be retroactive to January 1, 2006.

Each non-employee director will be paid an annual retainer of $20,000. A $10,000
annual retainer will be paid to the Audit Committee Chairman and a $5,000 annual
retainer will be paid to the Chairman of any committee other than the Audit
Committee. An annual retainer of $5,000 will be paid to each Audit Committee
member other than the Chairman. All cash retainers shall be paid quarterly
beginning April 1, 2006.

Each non-employee director of the Company will receive an annual grant of
options to purchase 10,000 shares of the Company’s common stock on the last
business day of each fiscal year of the Company. In addition, all new
non-employee directors of the Company receive a one-time grant of an option to
purchase 25,000 shares of the Company’s common stock at an exercise price equal
to the fair market value of the stock on the date of grant, which options vest
over a period of three years. All such options expire, unless previously
exercised or terminated, ten years from the date of grant.